Exhibit 10.1

FIFTH AMENDMENT TO SECOND AMENDED AND

RESTATED LOAN AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is made and entered into this 31st day of May, 2011, by and
among MASTEC, INC., a Florida corporation (“MasTec”), the Subsidiaries of MasTec
identified on the signature pages hereto (together with MasTec, collectively the
“Borrowers” and each individually a “Borrower”), and BANK OF AMERICA, N.A., a
national banking association, in its capacity as collateral and administrative
agent (together with its successors in such capacity, “Agent”) for the financial
institutions party from time to time to the Loan Agreement (as hereinafter
defined) (collectively, the “Lenders”).

Recitals:

Agent, Lenders and Borrowers are parties to a certain Second Amended and
Restated Loan and Security Agreement dated July 29, 2008, as amended by a letter
amendment dated December 16, 2008, a letter amendment dated June 1, 2009, a
letter amendment dated November 3, 2009, and a letter amendment dated
November 24, 2010 (as so amended and at any other time amended, restated,
supplemented or otherwise modified, the “Loan Agreement”), pursuant to which
Agent and Lenders have made certain revolving credit loans and letter of credit
accommodations to or for the benefit of Borrowers.

Subject to the terms and conditions of the Loan Agreement, Borrowers have
requested a Revolver Commitment increase in an amount of $50,000,000 pursuant to
Section 2.1.6 of the Loan Agreement. In response to Borrowers’ request, the
existing Lenders have elected not to exercise their first options to fund their
Pro Rata shares of the requested increase in the Revolver Commitments, and Agent
and Borrowers have instead solicited new Lenders to provide the requested
Revolver Commitments.

A condition to the effectiveness of such Revolver Commitment increase is the
execution of this Amendment by Borrowers and Agent pursuant to the terms of
Section 2.1.6 of the Loan Agreement, in order to reflect the updated Revolver
Commitments of each Lender after giving effect to the requested Revolver
Commitment increase.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Definitions. Each capitalized term used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such term in the Loan
Agreement.

2. Amendments to Loan Agreement. Effective as of May 31, 2011 (the “Increase
Effective Date”), the Loan Agreement is hereby amended as follows:

(a) By deleting the Revolver Commitment amounts set forth opposite each Lender’s
name on the signature pages to the Loan Agreement, and by substituting in lieu
thereof the Revolver Commitment amounts set forth on Schedule 1 to this
Amendment, including the Revolver Commitment amounts of the new Lenders
providing the requested Revolver Commitment Increase.



--------------------------------------------------------------------------------

(b) By deleting the introductory paragraph of Section 2 of the Loan Agreement,
and by substituting in lieu thereof the following new introductory paragraph:

Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
severally agree to the extent and in the manner hereinafter set forth to make
their respective shares of the Commitments available to Borrowers in the
aggregate amount up to $210,000,000, or after giving effect to the provisions of
Section 2.1.6 of this Agreement, $260,000,000, as set forth herein below:

3. Ratification and Reaffirmation. To induce Agent to enter into this Amendment
and grant the accommodations set forth herein, each Borrower hereby ratifies and
reaffirms the Obligations, each of the Loan Documents and all of such Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Documents, as
herein modified.

4. Acknowledgments and Stipulations. To induce Agent to enter into this
Amendment and grant the accommodations set forth herein, each Borrower hereby
acknowledges and stipulates that (a) the Loan Agreement and the other Loan
Documents executed by such Borrower, as herein modified, are legal, valid and
binding obligations of such Borrower that are enforceable against such Borrower
in accordance with the terms thereof; (b) all of the Obligations are owing and
payable without defense, offset or counterclaim (and, to the extent there exists
any such defense, offset or counterclaim on the date hereof, the same is hereby
waived by such Borrower); (c) the security interests and Liens granted by such
Borrower in favor of Agent are duly perfected, first priority security interests
and Liens, subject only to Permitted Liens; and (d) as of the open of business
on April 6, 2011, the unpaid principal amount of the Revolver Loans totaled $0,
and the face amount of outstanding Letters of Credit totaled $97,493,011.26.

5. Representations and Warranties. To induce Agent to enter into this Amendment
and grant the accommodations set forth herein, each Borrower hereby represents
and warrants to Agent and Lenders that (a) no Default or Event of Default exists
on the date hereof; (b) the execution, delivery and performance of this
Amendment have been duly authorized by all requisite entity action on the part
of such Borrower and this Amendment has been duly executed and delivered by such
Borrower; and (c) each representation and warranty made by such Borrower in the
Loan Agreement, and each of Borrowers’ certifications pursuant to Section 15.18
of the Loan Agreement, is true and correct in all material respects on and as of
the date hereof after giving effect to this Amendment.

6. Reference to Loan Agreement. Upon the effectiveness of the amendments set
forth in Section 2 of this Amendment, each reference in the Loan Agreement to
“this Agreement,” “hereunder,” or words of like import shall mean and be a
reference to the Loan Agreement, as amended by this Amendment.

7. Breach of Amendment. This Amendment shall be part of the Loan Agreement and
any breach of any representation, warranty or covenant contained herein shall
constitute an Event of Default.

8. Conditions Precedent. The amendments set forth in Section 2 of this Amendment
shall become effective on the Increase Effective Date, upon the satisfaction of
each of the following conditions precedent, in form and substance satisfactory
to Agent:

(a) Agent shall have received, in sufficient copies for each Lender, duly
executed and delivered counterparts of this Amendment from each Borrower;

(b) Agent shall have received, in sufficient copies for each Lender, duly
executed and delivered counterparts of the Consent and Reaffirmation from each
Guarantor;

 

- 2 -



--------------------------------------------------------------------------------

(c) Agent shall have received duly executed Revolver Notes in favor of each new
Lender in the amount of such new Lender’s Revolver Commitment, in each case to
the extent requested by such new Lender;

(d) Agent shall have received, in sufficient copies for each Lender, a duly
executed and delivered certificate of the secretary or assistant secretary of
each Obligor, which certificate shall (i) have attached thereto the articles or
certificate of incorporation and bylaws of such Obligor (or contain the
certification of such secretary or assistant secretary that no amendment or
modification of such articles or certificate of incorporation or bylaws has
become effective since July 29, 2008); (ii) certify that all necessary entity
action (including, without limitation, shareholders’ or members’ approval, if
necessary) to authorize the execution, delivery and performance of this
Amendment has been taken by such Obligor and/or its shareholders or members; and
(iii) certify as to the incumbency of the officers of such Obligor executing
this Amendment and any other documents in connection herewith;

(e) No Default or Event of Default occurs or exists on the date hereof;

(f) Agent shall have received, in sufficient copies for each Lender, a duly
executed and delivered certificate dated as of the Increase Effective Date
signed by the Chief Financial Officer of Borrower Agent on behalf of Borrowers,
including a Compliance Certificate demonstrating compliance with the terms of
this Agreement and certification that, both before and after giving effect to
such increase, each representation and warranty contained in Section 9 of the
Loan Agreement and each certification in Section 15.18 of the Loan Agreement is
true and correct in all material respects on and as of the Increase Effective
Date (except to the extent that any such representation or warranty is stated to
relate solely to an earlier date), that the requested increase is permitted
under and will not violate the Indenture, and that no Default or Event of
Default exists; and

(g) Agent shall have received, in sufficient copies for each Lender, legal
opinions from counsel to the Borrowers in form and substance acceptable to Agent
that the Loan Agreement and the requested increase in the Revolver Commitments
provided for herein is permitted under and does not violate the Indenture.

9. Additional Covenants. To induce Agent and Lenders to enter into this
Amendment, Borrower covenants and agrees that, within sixty (60) days after
Agent’s request therefor, Borrowers shall execute and deliver to Agent (i) duly
executed amendments to the existing Mortgages in favor of Agent, and in form and
substance satisfactory to Agent, with respect to the Real Estate located at 2801
SW 46th Avenue, Davie, Florida, SR540 Lakeland, Florida, 7221 Dr. Martin Luther
King Boulevard East, Tampa, Florida, 209 Art Bryant Drive, Asheboro, North
Carolina, Highway #2 East, Shevlin, Minnesota, and 2700, 2701 and 2716 E. 5th
Street and 2808 Industrial Terrace, Austin, Texas, in each case providing for
the increase in the Indebtedness secured by the Mortgages and such other
amendments as Agent may require, and (ii) fully paid endorsements to Agent’s
existing title insurance policies (or binding commitments to issue such
endorsements), in standard ALTA form, issued by the applicable title insurance
companies, and insuring the Mortgages as amended by the foregoing amendments, as
of the dates of the recording of such amendments, with no exceptions which Agent
shall not have approved in writing; Borrowers shall take such action as may be
required to cause Agent and Lenders to be in compliance with Regulation H of the
Board of Governors and the National Flood Insurance Act of 1968 in connection
with any such mortgage amendments described in clause (i); and Borrowers shall
reimburse Agent for the payment of all applicable documentary stamp,
intangibles, recording, note or other similar taxes payable with respect to the
mortgage amendments described in clause (i).

 

- 3 -



--------------------------------------------------------------------------------

10. Expenses of Agent. To induce Agent to enter into this Amendment and grant
the accommodations set forth herein, Borrowers hereby jointly and severally
agree to pay, on demand, all costs and expenses incurred by Agent in connection
with the preparation, negotiation and execution of this Amendment and any other
Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the costs
and fees of Agent’s legal counsel and any taxes or expenses associated with or
incurred in connection with any instrument or agreement referred to herein or
contemplated hereby.

11. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Georgia. This Amendment is
intended to take effect as a document executed under seal.

12. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

13. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing contained herein shall be deemed to amend or modify any provision of the
Loan Agreement or any of the other Loan Documents, each of which shall remain in
full force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

14. Counterparts; Electronic Delivery. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed and delivered, shall be deemed an
original, but all of which shall together constitute one and the same agreement.
Delivery of a manually executed counterpart of this Amendment by telefacsimile
or electronic mail transmission shall be equally effective as delivery of an
original executed counterpart of this Amendment. Any party delivering a manually
executed counterpart of this Amendment by telefacsimile or electronic mail
transmission shall also deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability and binding effect of this Amendment.

15. Further Assurances. To induce Agent and Lenders to enter into this Amendment
and grant the accommodations set forth herein, each Borrower hereby agrees to
take such further actions as Agent reasonably requests from time to time in
connection herewith to evidence or give effect to the amendments set forth
herein or any of the transactions contemplated hereby.

16. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

17. Release of Claims. To induce Agent to enter into this Amendment, each
Borrower hereby releases, acquits and forever discharges Agent, and all
officers, directors, agents, employees, successors and assigns of Agent, from
any and all liabilities, claims, demands, actions or causes of action of any
kind or nature (if there be any), whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that such Borrower now has
or ever had against Agent arising under or in connection with any of the Loan
Documents or otherwise. Each Borrower represents and warrants to Agent that such
Borrower has not transferred or assigned to any Person any claim that such
Borrower ever had or claimed to have against Agent.

 

- 4 -



--------------------------------------------------------------------------------

18. Waiver of Jury Trial. To the fullest extent permitted by Applicable Law,
each party hereto hereby waives the right to trial by jury in any action, suit,
counterclaim or proceeding arising out of or related to this Amendment.

[This space intentionally left blank;

signatures on following page]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

BORROWERS: MASTEC, INC. By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

EVP & CFO

MASTEC CONTRACTING COMPANY, INC. By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

EVP & CFO

MASTEC SERVICES COMPANY, INC. By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

EVP & CFO

MASTEC NORTH AMERICA, INC. By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

EVP & CFO

CHURCH & TOWER, INC. By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

EVP & CFO

[Signatures continue on following page.]

 

Fifth Amendment to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

POWER PARTNERS MASTEC, LLC By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

EVP & CFO

GLOBETEC CONSTRUCTION, LLC By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

EVP & CFO

THREE PHASE LINE CONSTRUCTION, INC. By:  

/s/ Stanley Tedder

  Name:  

Stanley Tedder

  Title:  

President

PUMPCO, INC. By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

Vice President

NSORO MASTEC, LLC By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

Vice President

[Signatures continue on following page.]

 

Fifth Amendment to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

WANZEK CONSTRUCTION, INC. By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

Vice President

MASTEC RESIDENTIAL SERVICES, LLC     By:  

MasTec North America, Inc.,

its Sole Member

    By:  

/s/ C. Robert Campbell

    Name:  

C. Robert Campbell

    Title:  

EVP & CFO

PRECISION PIPELINE LLC By:  

/s/ M. Daniel Murphy

  Name:  

M. Daniel Murphy

  Title:  

President

PRECISION TRANSPORT COMPANY, LLC By:  

/s/ M. Daniel Murphy

  Name:  

M. Daniel Murphy

  Title:  

President

[Signatures continue on following page.]

 

Fifth Amendment to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

AGENT:

BANK OF AMERICA, N.A.,

as Agent

By:  

/s/ Dennis S. Losin

  Name:  

Dennis S. Losin

  Title:  

Senior Vice President

 

Fifth Amendment to Second Amended and Restated Loan and Security Agreement



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned, being a guarantor of the Obligations at any time owing
to Agent or Lenders, hereby (i) acknowledges receipt of a copy of the foregoing
Fifth Amendment to Second Amended and Restated Loan and Security Agreement (the
“Amendment”); (ii) consents to Borrowers’ execution and delivery of the
Amendment and of the other documents, instruments or agreements any Borrower
agrees to execute and deliver pursuant to the Amendment; (iii) agrees to be
bound thereby; and (iv) affirms that nothing contained therein shall modify in
any respect whatsoever its respective guaranty of the Obligations and reaffirms
that such guaranty is and shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned have executed this Consent and
Reaffirmation, as of the date of the Amendment.

 

GUARANTORS: PHASECOM SYSTEMS INC. By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

EVP & CFO

INTEGRAL POWER & TELECOMMUNICATIONS CORPORATION, LTD. By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

EVP & CFO

MASTEC WIRELESS SERVICES, LLC By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

EVP & CFO

THREE PHASE ACQUISITION CORP. By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

EVP & CFO

PRECISION ACQUISITION, LLC By:  

/s/ C. Robert Campbell

  Name:  

C. Robert Campbell

  Title:  

EVP & CFO of Sole Member, MasTec, Inc.

 

Fifth Amendment to Second Amended and Restated Loan and Security Agreement